Citation Nr: 9932606	
Decision Date: 11/18/99    Archive Date: 11/29/99

DOCKET NO.  99-01 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for a right leg injury as a result of gallbladder surgery in 
May 1995.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to 
November 1945.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151 for a right leg 
injury as a result of gallbladder surgery in May 1995. 


REMAND

In his January 1999 substantive appeal, the veteran requested 
a hearing before a Member of the Board at the RO (i.e., a 
Travel Board hearing).  In a February 1999 statement, the 
veteran withdrew a request for the Travel Board hearing 
because of his then physical condition.  However, in a 
statement received by the Board in July 1999, the veteran 
indicated that he again wanted a personal hearing at the RO.  
Inasmuch as the correspondence was directed to the Board and 
was in response to correspondence from the Board pertaining 
to Board hearings and referenced the proceeding be afforded 
in Louisville, Kentucky, the Board construes the veteran's 
July 1999 correspondence as a request for a Travel Board 
hearing.  Such a hearing must be scheduled by the RO.  38 
U.S.C.A. § 7107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 19.75, 
19.76, 20.703, 20.704 (1999).

The Court of Appeals for Veterans' Claims has noted that 
there may be situations in which a Board remand is required 
to satisfy a pre-duty-to-assist requirement or to satisfy due 
process.  A determination regarding well-groundedness may not 
need to be made where the sole reason given for a remand is 
to correct a procedural or due process defect, such as 
failure to provide a requested hearing.  As a consequence, a 
determination will not need to be presently made in those 
cases concerning well-groundedness.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
Travel Board hearing.  After the hearing 
is conducted, the case should be returned 
to the Board, in accordance with 
appellate procedures. 

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).





